DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
	The applicant argues “The portions of Chiang cited by the Examiner relate to a signaling exchange between a UE and an IP multimedia subsystem (IMS). (See 3/30/21 Office Action, p. 3: Chiang ¶¶ [0038]-[0040], [0044].) In Chiang, the UE transmits a SIP request to the IMS. The SIP request includes multiple tags including a CSFB tag. On the network side, the IMS may omit the CSEB from the SIP response. (See Chiang, ¶¶ [0038]-[0040], [0044].) However, Chiang is completely silent regarding the UE actively tracking iRAT transition, let alone the “iRAT events” explicitly defined in the recitation of claim 1. The Examiner does not rely on Singh in rejecting the recitation of an “iRAT event.””  See pages 6-7 of applicant’s remarks.  The examiner respectfully disagrees.
	Paragraphs [0047]-[0049] of Chiang teaches the UE actively tracking (via a timeout, such as a cell setup timer timeout) iRAT transition attempt where the UE is attempting to establish the communication session.  The iRAT events is the UE attempting to establish communication sessions with RATs as shown in figure 1B.  Therefore, Chiang discloses the UE actively tracking iRAT transition and “iRAT events” as required in claim 1 (similarly, claims 12 and 20).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3, 9, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (Chiang), U.S. Publication No. 2019/0281647 in view of Singh et al. (Singh), U.S. Publication No. 2017/0318502.
Regarding Claims 1, 12 and 20, Chiang discloses a method, comprising:
at a user equipment (UE) (i.e., UE 102; see paragraph [0038]):
tracking an occurrence of inter-radio access technology (iRAT) events experienced by the UE (shown in figures 1A & 1B.  See paragraphs [0047]-[0049]), wherein an iRAT event includes an iRAT transition or an iRAT transition attempt (in other words, the UE 102 attempts to establish a communication session by sending the SIP request 114 indicating a RAT 108; see paragraphs [0038]-[0040]) and excludes a circuit switched fall back (CSFB) (for example, a determination is made to omit the CSFB feature tag 216(3) corresponding to the RAT 108(3) communication session attempt as described in paragraph [0044]).
Chiang fails to disclose identifying that a first predetermined condition is satisfied, wherein the first predetermined condition is based on identifying a predetermined 
Singh discloses identifying that a first predetermined condition is satisfied (for example, voice calls are prevented and cellular metrics is not reported; see abstract and paragraph [0008]), wherein the first predetermined condition is based on identifying a predetermined number of events (in other words, tuning away periodically; see paragraphs [0006] and [0008]) within a predetermined time window (i.e., time interval; see paragraph [0008]); and implementing a first mechanism for iRAT signaling reduction based on the first predetermined condition (in other words, reducing signal load and power consumption as described in abstract and paragraph [0009]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Singh’s invention with Chiang’s invention for providing sufficient quality of service as described in paragraph [0004] of Singh.	
Regarding Claims 2 and 13, Chiang and Singh disclose the method and UE as described above.  Chiang fails to disclose wherein the first mechanism for iRAT signaling reduction includes modifying one or more parameters associated with iRAT cell reselection or iRAT cell selection.  Singh discloses wherein the first mechanism for iRAT signaling reduction includes modifying one or more parameters associated with iRAT cell reselection or iRAT cell selection (see paragraph [0009]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Regarding Claims 3 and 13, Chiang and Singh disclose the method and UE as described above.  Chiang fails to disclose wherein the first mechanism for iRAT signaling reduction includes omitting one or more iRAT neighbor cells from a measurement report that is to be provided to the network.  Singh discloses wherein the first mechanism for iRAT signaling reduction includes omitting one or more iRAT neighbor cells from a measurement report that is to be provided to the network (see abstract and paragraph [0009]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Singh’s invention with Chiang’s invention for providing sufficient quality of service as described in paragraph [0004] of Singh.
Regarding Claim 9, Chiang and Singh disclose the method as described above. Chiang further discloses wherein an iRAT event includes any type of iRAT transition except for an iRAT transition related to circuit switched fallback (CSFB) (see paragraph [0044]).	
5.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Singh in view of Yiu et al. (Yiu), U.S. Publication No. 2019/0387440.
Regarding Claims 4 and 13, Chiang and Singh disclose the method and UE as 
described above.  Chiang and Singh fail to disclose wherein the first mechanism for iRAT signaling reduction includes utilizing a RAT lock corresponding to a currently camped RAT or a previously camped RAT.  Yiu discloses wherein the first mechanism for iRAT signaling reduction includes utilizing a RAT lock corresponding to a currently (see paragraphs [0134] and [0139]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yiu’s invention with Chiang’s and Singh’s invention for preventing handover failures.	
6.	Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Singh in view of Gupta et al. (Gupta), U.S. Publication No. 2018/0332428.
Regarding Claims 5 and 13, Chiang and Singh disclose the method and UE as described above.  Chiang and Singh fail to disclose wherein the first mechanism includes disabling voice over packet switched (VoPS).  Gupta discloses wherein the first mechanism includes disabling voice over packet switched (VoPS) (see paragraph [0005]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Gupta’s invention with Chiang’s and Singh’s invention for determining services not currently available (see paragraph [0005] of Gupta).	
7.	Claims 6-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Singh in view of Wirtanen et al. (Wirtanen), U.S. Publication No. 2015/0173119.
Regarding Claims 6 and 14, Chiang and Singh disclose the method and UE as described above.  Chiang and Singh fail to disclose wherein the first mechanism includes restricting select types of mobile originating (MO) traffic or mobile terminating (MT) traffic.  Wirtanen discloses wherein the first mechanism includes restricting select types of mobile originating (MO) traffic (see paragraph [0002]) or mobile terminating (MT) traffic.  It would have been obvious to a person of ordinary skill in the art before the 
Regarding Claims 7 and 15-16, Chiang, Singh and Wirtanen disclose the 
method and UE as described above.  Chiang fails to disclose further comprising: identifying exit criteria corresponding to the first mechanism for iRAT signaling reduction; and deactivating the first mechanism based on identifying the exit criteria, wherein the exit criteria includes an improvement of cellular conditions within a predetermined duration relative to implementing the first mechanism.  Singh discloses further comprising: identifying exit criteria corresponding to the first mechanism for iRAT signaling reduction; and deactivating the first mechanism based on identifying the exit criteria, wherein the exit criteria includes an improvement of cellular conditions within a predetermined duration relative to implementing the first mechanism (see paragraphs [0009] and [0094]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Singh’s invention with Chiang’s invention for providing sufficient quality of service as described in paragraph [0004] of Singh.	
8.	Claims 8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Singh and Wirtanen in view of Jung et al. (Jung), U.S. Publication No. 2015/0208267.
Regarding Claims 8 and 17-18, Chiang, Singh and Wirtanen disclose the 
method and UE as described above.  Chiang, Singh and Wirtanen fail to disclose wherein the UE restricts the use of the first mechanism based on a first time parameter (see paragraphs [0228]-[0231]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Jung’s invention with Chiang’s, Singh’s and Wirtanen’s invention to effectively optimize the network performance (see paragraph [0005] of Jung).
9.	Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Singh in view of Xu et al. (Xu), U.S. Publication No. 2018/0109987.
Regarding Claims 10 and 19, Chiang and Singh disclose the method and UE as described above.  Although, Singh discloses determining a predetermined condition as satisfied based on a predetermined number of iRAT events within the predetermined time window and implementing a mechanism for iRAT signaling reduction, Singh does not disclose a “second” predetermined condition, a “second” mechanism and wherein the first mechanism and the second mechanism are active at the same time.  Chiang and Singh fail to disclose further comprising: determining that a second predetermined condition is satisfied, wherein the second predetermined condition is based on identifying a further predetermined number of iRAT events within the predetermined time window; implementing a second mechanism for iRAT signaling reduction, wherein (for example, greater than a predetermined threshold; see paragraph [0069]), wherein the second predetermined condition is based on identifying a further predetermined number of events within the predetermined time window; implementing a second mechanism for signaling reduction, wherein the first mechanism and the second mechanism are active at the same time (see paragraph [0069]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Chiang’s and Singh’s invention for low power consumption as discussed throughout Xu.	
10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Singh and Xu in view of Wirtanen.
Regarding Claim 11, Chiang, Singh and Xu disclose the method having a first mechanism and a second mechanism as described above.  Chiang, Singh and Xu further disclose wherein the first mechanism includes to modifying one or more parameters associated with iRAT cell reselection (see Singh-paragraph [0060]).  Chiang, Singh and Xu fail to disclose the second mechanism restricting select types of mobile originating (MO) traffic or mobile terminating (MT) traffic.  Wirtanen discloses the second mechanism restricting select types of mobile originating (MO) traffic (see paragraph [0002]) or mobile terminating (MT) traffic.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wirtanen’s invention with Chiang’s, Singh’s and Xu’s invention for managing network load (see paragraph [0002] of Wirtanen).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
October 22, 2021